IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00009-CV
                                No. 10-19-00010-CV
                                No. 10-19-00011-CV
                                No. 10-19-00012-CV
                                No. 10-19-00013-CV

PATRICK WAYNE BOREN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 54th District Court
                          McLennan County, Texas
                   Trial Court Nos. 1997-543-C, 1999-63-C2,
                 2005-1640-C2, 2005-1165-C2 and 2009-762-C2


                          MEMORANDUM OPINION

      In each of the cases underlying these appeals, the trial court signed an order to

withdraw funds from Appellant Patrick Wayne Boren’s inmate account with the Texas

Department of Criminal Justice. Boren thereafter filed in each case a pro se “Motion for

the Court to Rescind the Court’s Garnishment Orders and the Court’s Withdrawal
Notifications.” On December 14, 2018, the trial court signed an order in each case denying

Boren’s motion.

        Boren filed notices of appeal from the trial court’s December 14, 2018 orders. But

on February 11, 2019, the trial court sua sponte signed in each case an “Order Withdrawing

Garnishment Order,” which granted Boren’s “Motion for the Court to Rescind the Court’s

Garnishment Orders and the Court’s Withdrawal Notifications” and “Ordered,

Adjudged and Decreed that the Garnishment Order entered in this cause is withdrawn

....” In each of these appeals, Boren therefore filed a “Motion to Withdraw His Appeal as

Moot.”

        We questioned whether the trial court had jurisdiction to sign the February 11,

2019 “Order Withdrawing Garnishment Order” in each case or whether the February 11,

2019 orders were void. See Martin v. Tex. Dep’t of Family & Protective Servs., 176 S.W.3d
390, 393-94 (Tex. App.—Houston [1st Dist.] 2004, no pet.) (“Judicial action taken after the

trial court’s plenary power has expired is void.”). We thus abated these appeals, thereby

reinvesting the trial court with jurisdiction over the proceedings. During the period of

abatement, the trial court signed another “Order Withdrawing Garnishment Order” in

each case, withdrawing the December 14, 2018 orders and granting Boren’s “Motion for

the Court to Rescind the Court’s Garnishment Orders and the Court’s Withdrawal

Notifications.”

        Appellate courts lack jurisdiction to decide moot controversies. See Nat’l Collegiate

Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). “A case becomes moot if, since the time

of filing, there has ceased to exist a justiciable controversy between the parties—that is, if

Boren v. State                                                                          Page 2
the issues presented are no longer ‘live,’ or if the parties lack a legally cognizable interest

in the outcome.” Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012).

        This Court’s abatement order notified the parties that it appeared that these

appeals would become moot if during the period of abatement, the trial court signed an

order that withdrew, or set aside, the orders that the trial court signed on December 14,

2018, similar in content and intent to that document signed on February 11, 2019,

purporting to withdraw its orders signed on December 14, 2018. As stated above, the

trial court signed such an order. Accordingly, we conclude that these appeals have

become moot, and we therefore dismiss these appeals for want of jurisdiction. See TEX.

R. APP. P. 42.3(a). Boren’s “Motion to Withdraw His Appeal as Moot,” based on the

document signed by the trial court on February 11, 2019, is also dismissed in each case.




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeals dismissed
Opinion delivered and filed April 17, 2019
[CV06]




Boren v. State                                                                           Page 3